Opinion issued August 16, 2002
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00356-CV
____________

MICHAEL GRAY, Appellant

V.

KATHERINE L. HARTY, Appellee



On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 01-09855



O P I N I O N
 Based on a Rule 11 agreement between the parties, appellant has filed a motion
to dismiss his appeal.  Appellee does not oppose the motion.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
 All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish. Tex. R. App. P. 47.